DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 August 2021 was considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, and 11-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, and 4-10 of U.S. Patent No.  11,150,277. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1-3 and 11-17 are anticipated by US Patent 11,150,277 as outlined in the following table.

Pending Application 17/410503
US Patent 11,150,277
Claim 1: An electrical safety monitoring system comprising:
a housing;
a plurality of visual indicators operatively connected to the housing,
an analog circuit disposed within the housing and having line inputs for hardwiring a first line (L1), a second line (L2), a third line (L3), and a ground (GND), wherein each of the line inputs is a three-phase connection, wherein the analog circuit is configured to monitor if voltage exists between any two of the line inputs and further configured to visually indicate presence or absence of voltage on each of the line inputs using the plurality of visual indicators operatively connected to the housing;

a heartbeat circuit electrically connected to the analog circuit to provide a heartbeat signal indicative of voltage present on any of the line inputs, the heartbeat signal encoding state information for each of the line inputs for the first line (L1), the second line (L2), the third line (L3) and the ground (GND);
an isolated voltage source electrically connected to the heartbeat circuit to power the heartbeat circuit with a VDC+ and a VDC-;
a logic circuit in operative communication with the heartbeat circuit for monitoring input from the heartbeat circuit and decoding the input from the heartbeat circuit to determine state information for each of the line inputs for the first line (L1), the second line (L2), the third line (L3) and the ground (GND).

1. An electrical safety monitoring system comprising: 

a housing; 




an analog circuit disposed within the housing and having line inputs for hardwiring a first line (L1), a second line (L2), a third line (L3), and a ground (GND), wherein each of the line inputs is a three-phase connection, wherein the analog circuit is configured to monitor if voltage exists between any two of the line inputs and further configured to visually indicate presence of voltage on each of the line inputs (Examiner note – being configured to visually indicate presence of voltage is considered to inherently require visual indicators); 



a heartbeat circuit electrically connected to the analog circuit to provide a heartbeat signal indicative of voltage present on any of the line inputs, the heartbeat signal encoding state information for the line inputs; 



an isolated voltage source electrically connected to the heartbeat circuit to power the heartbeat circuit with a VDC+ and a VDC−; 

a logic circuit in operative communication with the heartbeat circuit for monitoring input from the heartbeat circuit and decoding the input from the heartbeat circuit to determine state information for the line inputs; 

wherein the heartbeat signal is set to the VDC+ for a first portion of a cycle and to the VDC− for a second portion of the cycle if there is voltage detected at any of the line inputs according to a first ratio which represents a ratio of the first portion to the second portion; wherein the heartbeat signal is set to the VDC+ for the first portion of the cycle and to the VDC− for the second portion of the cycle if there is no voltage detected at any of the line inputs according to a second ratio which also represents a ratio of the first portion to the second portion, the second ratio different from the first ratio.
Claim 2 (Original): The system of claim 1 wherein the isolated voltage source is supplied by a programmable logic circuit (PLC) and wherein the logic circuit is implemented by the programmable logic circuit (PLC).
2. The system of claim 1 wherein the isolated voltage source is supplied by a programmable logic circuit (PLC).
Claim 3 (Original): The system of claim 1 

wherein the heartbeat signal is set to the VDC+ for a first portion of a cycle and to the VDC- for a second portion of the cycle if there is voltage detected at any of the line inputs according to a first ratio which represents a ratio of the first portion to the second portion.
 See claim 1 above :  

wherein the heartbeat signal is set to the VDC+ for a first portion of a cycle and to the VDC− for a second portion of the cycle if there is voltage detected at any of the line inputs according to a first ratio which represents a ratio of the first portion to the second portion; wherein the heartbeat signal is set to the VDC+ for the first portion of the cycle and to the VDC− for the second portion of the cycle if there is no voltage detected at any of the line inputs according to a second ratio which also represents a ratio of the first portion to the second portion, the second ratio different from the first ratio.
Claim 11 (Original): The system of claim 1 further comprising a wireless transceiver electrically connected to the heartbeat circuit for receiving the heartbeat signal and wherein the logic circuit is located remotely from the heartbeat circuit.
4. The system of claim 1 further comprising a wireless transceiver electrically connected to the heartbeat circuit for receiving the heartbeat signal and wherein the logic circuit is located remotely from the heartbeat circuit.
Claim 12 (Original): The system of claim 11 wherein the wireless transceiver is selected from a set comprising a Wi-Fi transceiver, a Bluetooth transceiver, a Z- wave transceiver, and a ZigBee transceiver.
5. The system of claim 4 wherein the wireless transceiver is selected from a set comprising a Wi-Fi transceiver, a Bluetooth transceiver, a Z-wave transceiver, and a ZigBee transceiver.
Claim 13 (Original): The system of claim 12 wherein the logic circuit is implemented at least partially in software at a remote computing device.
6. The system of claim 5 wherein the logic circuit is implemented at least partially in software at a remote computing device.
Claim 14 (Original): The system of claim 1 further comprising a switch operatively connected to the analog circuit.
7. The system of claim 1 further comprising a switch operatively connected to the analog circuit.
Claim 15 (Original): The system of claim 14 wherein the switch is operatively connected to the analog circuit through a first auxiliary contact and a second auxiliary contact to provide for redundancy.
8. The system of claim 7 wherein the switch is operatively connected to the analog circuit through a first auxiliary contact and a second auxiliary contact to provide for redundancy.
Claim 16 (Original): The system of claim 15 wherein the analog circuit provides for determining if the switch just opened or just closed.
9. The system of claim 8 wherein the analog circuit provides for determining if the switch just opened or just closed.
Claim 17 (Currently Amended): An electrical safety monitoring system comprising:

a housing;

an analog circuit disposed within the housing, the analog circuit having line inputs for hardwiring a first line (L1), a second line (L2), a third line (L3), and a ground (GND), wherein each of the line inputs is a three-phase connection, wherein the analog circuit is configured to monitor if voltage exists between any two of the line inputs;





a heartbeat circuit electrically connected to the analog circuit to provide a heartbeat signal indicative of voltage present on any of the line inputs;



an isolated voltage source electrically connected to the heartbeat circuit to power the heartbeat circuit with a VDC+ and a VDC-;

a logic circuit in operative communication with the heartbeat circuit for monitoring input from the heartbeat circuit and decoding the input from the heartbeat circuit.
10. An electrical safety monitoring system comprising: 


a housing; 

an analog circuit disposed within the housing and having line inputs for hardwiring a first line (L1), a second line (L2), a third line (L3), and a ground (GND), wherein each of the line inputs is a three-phase connection, wherein the analog circuit is configured to monitor if voltage exists between any two of the line inputs 

and further configured to visually indicate presence or absence of voltage on each of the line inputs; 

a heartbeat circuit electrically connected to the analog circuit to provide a heartbeat signal indicative of voltage present on any of the line inputs, the heartbeat signal encoding state information for the line inputs; 

an isolated voltage source electrically connected to the heartbeat circuit to power the heartbeat circuit with a VDC+ and a VDC−; and 

a logic circuit in operative communication with the heartbeat circuit for monitoring input from the heartbeat circuit and decoding the input from the heartbeat circuit to determine state information for the line inputs; wherein the heartbeat signal is set to the VDC+ for x/2 time and set to the VDC− for x/2 time, wherein x is defined as a total cycle time of the heartbeat signal; wherein if there is an absence of voltage then the heart beat signal is set to the VDC+ for x/4 and set to the VDC− for (3*x)/4.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7- 11, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke US 6,703,938 (Clarke) in view of Schweitzer, III et al. US 2018/0106851 (Schweitzer).
Regarding claim 1, Clarke teaches (Figs. 1-7) an electrical safety monitoring system (see Fig. 1 - electrical safety monitor 20) comprising:
a housing (see Fig. 5 – housing 50);
a plurality of visual indicators operatively connected to the housing (see Fig. 2 – light emitting diodes D1-D8 are part of the circuitry inside housing 50.  Also see Fig. 5),
an analog circuit (see Fig. 2 – electrical circuitry 30) disposed within the housing (see abstract – circuitry 30 containing within housing 50) and having line inputs for hardwiring a first line (L1), a second line (L2), a third line (L3), and a ground (GND) (see Fig. 2 – Hardwires L1, L2, L3, and GND), wherein each of the line inputs is a three-phase connection (see Fig. 1 – three-phase delta connected electrical power circuit with electrical safety monitoring device 20), wherein the analog circuit is configured to monitor if voltage exists between any two of the line inputs and further configured to visually indicate presence  of voltage on each of the line inputs using the plurality of visual indicators operatively connected to the housing (see Fig. 2 and col. 6, lines 11-16 – a single d.c. potential between any two of the input lines L1, L2, L3, GND is indicated by one of the positive light emitting diodes D1, D2, D3, D4 of the first group 32 and by one of the negative light emitting diodes D5, D6, D7, D8 of the second group 34. Thus, a single d.c. potential between two lines is indicated by two flashing light emitting diodes).
Clarke does not teach a heartbeat circuit electrically connected to the analog circuit to provide a heartbeat signal indicative of voltage present on any of the line inputs, the heartbeat signal encoding state information for each of the line inputs for the first line (L1), the second line (L2), the third line (L3) and the ground (GND);
an isolated voltage source electrically connected to the heartbeat circuit to power the heartbeat circuit with a VDC+ and a VDC-;
a logic circuit in operative communication with the heartbeat circuit for monitoring input from the heartbeat circuit and decoding the input from the heartbeat circuit to determine state information for each of the line inputs for the first line (L1), the second line (L2), the third line (L3) and the ground (GND).
Schweitzer teaches (Figs. 3, 4, 5, and 6) a heartbeat circuit electrically connected to the analog circuit to provide a heartbeat signal indicative of voltage present on any of the line inputs (see Fig. 5 – CMD includes heartbeat subsystem 504 to communicate the CMD is functional per para [0056].  As further described in para [0058] the heartbeat subsystem 504 sends a signal when the CMD is functional and when the current on the conductor is within operating parameters.  The current on the conductor corresponds to a voltage and thus the heartbeat signal is indicative of a voltage on the conductor), the heartbeat signal encoding state information for each of the line inputs for the first line (L1), the second line (L2), the third line (L3) and the ground (GND) (see para [0058] – the heartbeat subsystem 504 transmits a signal when the CMD is functional and when the current on conductor is within operating parameters.  This corresponds to “encoding state information”); 
an isolated voltage source electrically connected to the heartbeat circuit to power the heartbeat circuit with a VDC+ and a VDC- (see Fig. 5 – power harvesting subsystem 502 provides power within predetermined specifications to modules of the CMD.  As shown in Fig. 6, the power harvesting subsystem 606 provides high and low voltages to the amplifier subsystem 608); 
a logic circuit (see Fig. 3 – IED 312) in operative communication with the heartbeat circuit for monitoring input from the heartbeat circuit and decoding the input from the heartbeat circuit to determine state information for each of the line inputs for the first line (L1), the second line (L2), the third line (L3) and the ground (GND) (see Fig. 3 – IED 312 receives information from CMD 326, including heartbeat signal.  See para [0056].  As describes in para [0058] the heartbeat signal indicates the CMD is functional and current on conductor is within operating parameters.  Therefore, the IED is able to determine this information from the received heartbeat signal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Clarke to further include a heartbeat circuit, isolated voltage source, and logic circuit as taught by Schweitzer as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to communicate the event of disconnection of the voltage source or ground remotely. 
Regarding claim 3, Clarke teaches the system of claim 1 but does not teach wherein the heartbeat signal is set to the
VDC+ for a first portion of a cycle and to the VDC- for a second portion of the cycle if there is voltage detected at any of the line inputs according to a first ratio which represents a ratio of the first portion to the second portion.
Schweitzer teaches (Figs. 3-6) the system of claim 1 wherein the heartbeat signal is set to the VDC+ for a first portion of a cycle and to the VDC- for a second portion of the cycle if there is voltage detected at any of the line inputs according to a first ratio which represents a ratio of the first portion to the second portion (see Fig. 5 and para [0058] – the heartbeat is a periodic system that is scheduled according to a cycle.  This is considered to correspond to VDC+ for a first portion of the cycle and VDC- while the signal is not transmitting.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Clarke to utilize a heartbeat signal set to +VDC and –VDC for the first and second portions of the cycle as taught by Schweitzer in order to utilize the readily available voltages.
Regarding claim 5, Clarke in view of Schweitzer teach the system of claim 1 but does not teach wherein the heartbeat signal is set to the VDC+ for x/2 time and set to the VDC- for x/2 time, wherein x is defined as a total cycle time of the heartbeat signal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heartbeat signal taught by Clarke in view of Schweitzer to have the heartbeat signal set to VDC+ for x/2 time and set to the VDC- for x/2 time, wherein x is defined as a total cycle time of the heartbeat signal since it has been held that discovering optimum or workable ranges by routine experimentation is within the level of skill of one of ordinary skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  One would be motivated to make such a modification in order to establish particular signal for indicating a specific condition as is known in the art.   
Regarding claim 7, Clarke teaches the system of claim 1 but does not teach wherein the heartbeat signal varies in duty cycle based on whether or not voltage is detected at any of the line inputs.
Schweitzer teaches (Figs. 3-6) the heartbeat signal varies in duty cycle based on whether or not voltage is detected at any of the line inputs (see Fig. 5 and para [0071, 0078] – heartbeat signal is provided every 15 seconds and if the heartbeat signal is not received for a period of greater than 15 seconds it is considered due to loss of line voltage. This absence of pulse corresponds to a change in duty cycle).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Clark to have a duty cycle that varies based on whether or not voltage is detected as taught by Schweitzer in order to communicate the event of disconnection of the voltage source or ground.
Regarding claim 8, Clarke teaches the system of claim 1 but does not teach wherein the heartbeat signal varies in amplitude based on amplitude of voltage detected at any of the line inputs and varies in duty cycle based on whether  voltage is-detected at the line inputs. 
Schweitzer teaches (Figs. 3-6) the heartbeat signal varies in amplitude based on amplitude of voltage detected at any of the line inputs and varies in duty cycle based on whether or not voltage is detected at any of the line inputs (see Fig. 5 and para [0058] – heartbeat signal is a pulsed signal and therefore varies in amplitude when signal on the conductor is present.  Duty cycle of the heartbeat signal varies depending on voltage on conductor since if a loss of signal occurs, no heartbeat signal is formed corresponding to a 0% duty cycle.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Clark to have a duty cycle that varies based on whether voltage is detected as taught by Schweitzer in order to communicate the event of disconnection of the voltage source or ground.
Regarding claim 9, Clarke teaches the system of claim 1 but does not teach wherein the heartbeat signal does not go high if a connection to the VDC+ is broken.
Schweitzer teaches (Figs. 3-6) the heartbeat signal does not go high if a connection to the VDC+ is broken (see Fig. 5 and 6 – heartbeat subsystem 504 includes a timer per para [0058] which is connected to VDC+ as shown in Fig. 6.  As such, if the connection to VDC+ is broken, the heartbeat signal is not transmitted and therefore the pulse does not go high).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Clark to have a duty cycle that varies based on whether voltage is detected as taught by Schweitzer in order to communicate the event of disconnection of the voltage source or ground.
 Regarding claim 10, Clarke teaches the system of claim 1 wherein the heartbeat signal does not go low if a connection to the VDC- is broken.
Schweitzer teaches (Figs. 3-6) the heartbeat signal does not go low if a connection to the VDC- is broken (see Fig. 5 – the heartbeat signal provided by heartbeat subsystem 504 will also not be the designed low value if connections to VDC- are broken).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Clark to have a duty cycle that varies based on whether voltage is detected as taught by Schweitzer in order to communicate the event of disconnection of the voltage source or ground.
Regarding claim 11, Clarke teaches the system of claim 1 but does not teach a wireless transceiver electrically connected to the heartbeat circuit for receiving the heartbeat signal and wherein the logic circuit is located remotely from the heartbeat circuit.
Schweitzer teaches (Figs. 3-6) a wireless transceiver electrically connected to the heartbeat circuit for receiving the heartbeat signal and wherein the logic circuit is located remotely from the heartbeat circuit (see Figs. 3, 5, and 6 - CMD 326 includes the heartbeat subsystem 504, shown in Fig. 5, which wirelessly transmits signals to remote IED 312.  IED 312 includes transceiver for receiving wireless transmission from CMD per para [0047].  This includes heartbeat signal per para [0056]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Clarke to include a wireless transceiver connected to the heartbeat circuit as taught by Schweitzer for remotely monitoring the circuit operation.
Regarding claim 17, Clarke teaches (Figs. 1-7) an electrical safety monitoring system comprising:
a housing (see Fig. 5 – housing 50);
an analog circuit (see Fig. 2 – electrical circuitry 20) disposed within the housing (see abstract – circuitry 30 contained within housing 50), the analog circuit having line inputs for hardwiring a first line (L1), a second line (L2), a third line (L3), and a ground (GND) (see Fig. 2 – hardwired L1, L2, L3 and GND), wherein each of the line inputs is a three-phase connection (see Fig. 1 – three-phase delta connected electrical power circuit with electrical safety monitoring device 20),  wherein the analog circuit is configured to monitor if voltage exists between any two of the line inputs (see Fig. 2 and col. 6, lines 11-16 – a single d.c. potential between any two of the input lines L1, L2, L3, GND is indicated by one of the positive light emitting diodes D1, D2, D3, D4 of the first group 32 and by one of the negative light emitting diodes D5, D6, D7, D8 of the second group 34. Thus, a single d.c. potential between two lines is indicated by two flashing light emitting diodes).
Clarke does not teach a heartbeat circuit electrically connected to the analog circuit to provide a heartbeat signal indicative of voltage present on any of the line inputs;
an isolated voltage source electrically connected to the heartbeat circuit to power the heartbeat circuit with a VDC+ and a VDC-;
a logic circuit in operative communication with the heartbeat circuit for monitoring input from the heartbeat circuit and decoding the input from the heartbeat 
circuit.
Schweitzer teaches (Figs. 3-6)  a heartbeat circuit electrically connected to the analog circuit to provide a heartbeat signal indicative of voltage present on any of the line inputs (see Fig. 5 -CMD includes heartbeat subsystem 504 with transmission subsystem 508 to communicate the CMD is functional per para [0056]. As further described in para [0058] the heartbeat subsystem 504 sends a signal when the CMD is function and when the current on the conductor is within operating parameters. The current on the conductor corresponds to a voltage and thus the heartbeat signal is indicative of a voltage on the conductor), 
an isolated voltage source electrically connected to the heartbeat circuit to power the heartbeat circuit with a VDC+ and a VDC- (see Fig. 5 - power harvesting subsystem 502 provides power within predetermined specifications to modules of the CMD. As shown in Fig. 6, the power harvesting subsystem 606 provides high and low voltages to the amplifier subsystem 608);
a logic circuit (see Fig. 3 - IED 312) in operative communication with the heartbeat circuit for monitoring input from the heartbeat circuit and decoding the input from the heartbeat circuit (inputs see Fig. 3 - IED 312 receives information from CMD 326, including heartbeat signal. See para [0056]. As describes in para [0058] the heartbeat signal indicates the CMD is functional and signal on conductor is within operating parameters. Therefore, the IED is able to determine state information regarding absence of voltage state and loss of power. Furthermore, CMD includes fault detection subsystems, illustrated as 506 in Fig. 5, which send fault signals to IED via transmission system when there is an unsafe condition. Therefore this corresponds to the heartbeat signal being replaced with a fault signal as shown in Fig. 11 and is indicative of an unsafe state).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Clarke to further include a heartbeat circuit, isolated voltage source, and logic circuit as taught by Schweitzer as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to communicate the event of disconnection of the voltage source or ground. 
Regarding claim 19, Clarke teaches the system of claim 17 further comprising a plurality of LEDs at the housing to indicate presence  of a voltage at the first line (L1) line input, presence  of a voltage at the second line (L2) line input, presence or  of voltage at the third line (L3) line input, and presence  of voltage at the ground (GND) line input (see Fig. 2 and col. 6, lines 11-16 – a single d.c. potential between any two of the input lines L1, L2, L3, GND is indicated by one of the positive light emitting diodes D1, D2, D3, D4 of the first group 32 and by one of the negative light emitting diodes D5, D6, D7, D8 of the second group 34. Thus, a single d.c. potential between two lines is indicated by two flashing light emitting diodes).
Regarding claim 20, Clarke teaches a method of electrical safety monitoring (see claim 10 – method for warning hazardous voltage on circuit), comprising:
monitoring line inputs consisting of an L1, an L2, an L3, and a GND three-phase connections with an analog circuit (see Fig. 3 – circuitry 30 contained within housing 50 monitors L1, L2, L3, and GND as shown), the analog circuit configured to monitor if voltage exists between any two of the line inputs (see Fig. 2 and col. 6, lines 11-16 – a single d.c. potential between any two of the input lines L1, L2, L3, GND is indicated by one of the positive light emitting diodes D1, D2, D3, D4 of the first group 32 and by one of the negative light emitting diodes D5, D6, D7, D8 of the second group 34. Thus, a single d.c. potential between two lines is indicated by two flashing light emitting diodes),
controlling a plurality of LEDs to indicate to indicate presence  of a voltage at the first line (L1) line input, of a voltage at the second line (L2) line input, presence  of voltage at the third line (L3) line input, and presence  of voltage at the ground (GND) line input (see Fig. 2 and col. 6, lines 11-16 – a single d.c. potential between any two of the input lines L1, L2, L3, GND is indicated by one of the positive light emitting diodes D1, D2, D3, D4 of the first group 32 and by one of the negative light emitting diodes D5, D6, D7, D8 of the second group 34. Thus, a single d.c. potential between two lines is indicated by two flashing light emitting diodes).
Clarke does not teach generating at a heartbeat signal indicative of voltage present on any of the line inputs using a heartbeat circuit, wherein the heartbeat circuit is electrically connected to an isolated voltage source to power the heartbeat circuit with a VDC+ and a VDC-,;
monitoring the heartbeat signal and decoding the heartbeat signal to provide status of the three-phase connections and detect interruptions between the isolated voltage source and the heartbeat circuit.
Schweitzer teaches (Figs. 3, 4, 5, and 6) generating a heartbeat signal indicative of voltage present on any of the line inputs using a heartbeat circuit (see Fig. 5 – CMD includes heartbeat subsystem 504 to communicate the CMD is functional per para [0056].  As further described in para [0058] the heartbeat subsystem 504 sends a signal when the CMD is function and when the current on the conductor is within operating parameters.  The current on the conductor corresponds to a voltage and thus the heartbeat signal is indicative of a voltage on the conductor), wherein the heartbeat circuit is electrically connected to an isolated voltage source to power the heartbeat circuit with a VDC+ and a VDC-  (see Fig. 5 – power harvesting subsystem 502 provides power within predetermined specifications to modules of the CMD.  As shown in Fig. 6, the power harvesting subsystem 606 provides high and low voltages to the amplifier subsystem 608); 
monitoring the heartbeat signal and decoding the heartbeat signal to provide status of the three-phase connections and detect interruptions between the isolated voltage source and the heartbeat circuit (see Fig. 3 – IED 312 receives information from CMD 326, including heartbeat signal.  See para [0056].  As describes in para [0058] the heartbeat signal indicates the CMD is functional and current on conductor is within operating parameters.  Therefore, the IED is able to determine this information from the received heartbeat signal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Clarke to further include a generating a heartbeat signal for encoding information and monitoring the signal to determine information as taught by Schweitzer as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to communicate the event of disconnection of the voltage source or ground. 

Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke US 6,703,938 (Clarke) in view of Schweitzer, III et al. US 2018/0106851 (Schweitzer) and in further view of Shah et al. US 2009/0240380 (Shah).
Regarding claim 2, Clarke in view of Schweitzer teaches the system of claim 1 wherein the logic circuit is implemented by the programmable logic circuit (PLC) (see Schweitzer para [0028] – IEDs are programmable logic controllers).
Clarke in view of Schweitzer does not explicitly teach wherein the isolated voltage source is supplied by a programmable logic circuit (PLC).
Shah teaches wherein the isolated voltage source is supplied by a programmable logic circuit (PLC) (see para [0021] - PLC supplies and distributes voltage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Clarke in view of Schweitzer to have a PLC supply the isolated voltage a taught by Shah in order to achieve the predictable results of reliably distribute the required voltages within a circuit.
Regarding claim 18, Clarke in view of Schweitzer teaches the system of claim 1 wherein the logic circuit is implemented by the programmable logic circuit (PLC) (see Schweitzer para [0028] – IEDs are programmable logic controllers).
Clarke in view of Schweitzer does not explicitly teach wherein the isolated voltage source is supplied by a programmable logic circuit (PLC).
Shah teaches wherein the isolated voltage source is supplied by a programmable logic circuit (PLC) (see para [0021] - PLC supplies and distributes voltage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Clarke in view of Schweitzer to have a PLC supply the isolated voltage a taught by Shah in order to achieve the predictable results of reliably distribute the required voltages within a circuit.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke US 6,703,938 (Clarke) in view of Schweitzer, III et al. US 2018/0106851 (Schweitzer) and in further view of Ware US 2013/0030734 (Ware).
Regarding claim 12, Clarke in view of Schweitzer teaches the system of claim 11 but does not teach wherein the wireless transceiver is selected from a set comprising a Wi-Fi transceiver, a Bluetooth transceiver, a Z-wave transceiver, and a ZigBee transceiver.
Ware teaches the wireless transceiver is selected from a set comprising a Wi-Fi transceiver, a Bluetooth transceiver, a Z-wave transceiver, and a ZigBee transceiver (see para [0027] - transceiver 114 is ZigBee or Bluetooth).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmitter taught by Clarke in view of Schweitzer to be a transceiver comprising a Bluetooth or ZigBee transceiver taught by Ware as not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to send and also receive information, such as software updates as is known in the art.
Regarding claim 13, Clarke teaches the system of claim 12 but does not teach wherein the logic circuit is implemented at least partially in software at a remote computing device.
Schweitzer teaches the logic circuit is implemented at least partially in software at a remote computing device (see Fig. 9 – IEDs have structure shown in Fig. 9 which includes processor 914 and computer readable storage medium 910 corresponding to software in remote computing device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Clarke to have a logic circuit implemented at a remote device as taught by Schweitzer in order to remotely monitor the operation of the circuit.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke US 6,703,938 (Clarke) in view of Schweitzer, III et al. US 2018/0106851 (Schweitzer) and in further view of Slota et al. US 2009/005031 (Slota).
Regarding claim 14, Clarke in view of Schweitzer teaches the system of claim 1 but does not teach a switch operatively connected to the analog circuit.
Slota teaches (Fig. 3b) a switch operatively connected to the analog circuit (see Fig. 3b - interconnecting contactor switch 340 between auxiliary generator 330 and electrical system 320. Switch is controlled by synchronization module 54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Clarke in view of Schweitzer to include a switch operatively connected to the analog circuitry as taught by Slota as not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to interface the system with various electrical systems such auxiliary generators as taught by Slota.
Regarding claim 15, Clarke in view of Schweitzer teaches the system of claim 14 but does not teach wherein the switch is operatively connected to the analog circuit through a first auxiliary contact and a second auxiliary contact to provide for redundancy.
Slota teaches (Figs. 3b) switch is operatively connected to the analog circuit through a first auxiliary contact and a second auxiliary contact to provide for redundancy (see Fig. 3b - the switch is connected to the synchronization module through a first contact directly to the synchronization module 54 as shown and also through a connection via the meter module 52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Clarke in view of Schweitzer to have a switch is operatively connected to the analog circuit through a first auxiliary contact and a second auxiliary contact as taught by Slota in order to achieve the predictable results of providing two signals for phase comparison as taught by Slota.
Regarding claim 16, Clarke in view of Schweitzer teaches the system of claim 15 but does not teach wherein the analog circuit provides for determining if the switch just opened or just closed.
Slota teaches (Fig. 3b) the analog circuit provides for determining if the switch just opened or just closed (see Fig. 3b and para [0053] - synchronization module 54 sends control signal to the interconnecting contactors 340 to couple with the grid. As such the module 54 provides for determining if the switch just opened or just closed.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Clarke in view of Schweitzer to have the analog circuit determine if the switch just opened or just closed as taught by Slota in order to achieve the predictable results of controlling the connection of various electrical elements as taught by Slota.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628. The examiner can normally be reached Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEE E RODAK/Primary Examiner, Art Unit 2868